Case 1:19-cv-03337-APM Document5 Filed 11/06/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

VIJENDER VIJENDER
La Salle Immigration
Detention Facility

830 Pinehill Rd

Jena, LA 71342;

Plaintiff,
— versus —

KEVIN K. MCALEENAN, in
his official capacities as
Acting Secretary of Homeland
Security & Commissioner of
United States Customs and
Border Protection, et. al.

Defendants

 

 

Case No. 1:19-cv-3337

ORDER GRANTING
TEMPORARY STAY
OF REMOVAL
Case 1:19-cv-03337-APM Document5 Filed 11/06/19 Page 2 of 2

ORDER GRANTING TEMPORARY STAY OF REMOVAL
Upon consideration of Plaintiff, VIIENDER VIJENDER’s Emergency Motion for
a Stay of Removal, all related filings, and any argument, it is HEREBY ORDERED that
Defendants, their agents, and any persons acting in concert with them are enjoined from
removing Plaintiff, VIJENDER VIJENDER, from the United States pending resolution of
the Court’s determination of whether it has jurisdiction to enter a stay of removal in this

case.

DATED: 11/06/2019

 

 

The parties shall appear for a teleconference on November 07, 2019, at 12:00 p.m. Plaintiff
shall serve a copy of this order to Defendants' counsel by email.
